DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 11/15/2021.
Election/Restrictions
Claims 1 and 22 are allowable. The restriction requirement among Species IA and Species IB, as set forth in the Office action mailed on 12/03/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/03/2019 is still in effect.  Claims 15 and 17-21, directed to Species IB remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 15 directed to Species IB non-elected without traverse.  Accordingly, claim 15 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 15 dated 11/15/2021 is cancelled due to restriction requirements.
Allowable Subject Matter
Claims 1-14, 16, and 22-25 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a memory device comprising an antiferromagnetic layer between a ferromagnetic layer and a spin polarization layer, wherein the spin polarization layer is configured to cause a first spin magnetization in the antiferromagnetic layer at a rotation frequency, the ferromagnetic layer is exchange coupled to the antiferromagnetic layer that causes the first spin magnetization of the antiferromagnetic layer to precess within a threshold spin canting angle of a plane of the antiferromagnetic layer, and a storage layer with a spin polarization of the electric current in the storage layer at the rotation frequency, wherein the rotation frequency corresponds to a ferromagnetic resonance frequency of the storage layer in combinations with other claim limitations as required by claims 1 and 22.
The dependent claims 2-14, 16, and 23-25 are allowable by virtue of the dependence upon the claims 1 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891